PER CURIAM.
This court lacks appellate jurisdiction of the appeal in this case. Although LSA-R.S. 42:85 provides for appeals to the Supreme Court in actions provided for in LSA-R.S. 42:76 through 42:84, appellate jurisdiction is governed by LSA-Const. Article V, §§ 5(D) and 10(A), which vest appellate jurisdiction of this civil matter in the court of appeal. This court declines to take jurisdiction of the case under its supervisory jurisdiction. The appeal is transferred to the Court of Appeal, First Circuit.
This action renders appellants’ motions filed in this court moot.